DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of application 14/951,271 filed 11/24/2015, now US patent 10,117,737,  and claims priority from application 13/044,147 filed on 03/09/2011, now US patent 9,220,829.
Status of Claims
Claims 1-20 are pending and present for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) filed 09/18/2019 has been considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  lack of antecedent basis.  The claims are replete with antecedent basis issues.  The examiner believes these issues do not rise to the level where they affect the meaning of the terms within the claims.  The applicant is reminded that every time a limitation is introduced it must the preceded by an “a” or an “an”.  However, all of the claims must be reviewed and all errors corrected. The examiner has included a plurality of examples below. There is insufficient antecedent basis for these limitation in the claims.
Claims 1 and 18 recite the limitation “…into the interiors of said nanotubes…” in lines 4-5. Applicant is advised to amend Claims 1 and 18 to recite “…into interiors of said nanotubes…”      
Claim 4 recites the limitation “…the type of impurity” in line 1. Applicant is advised to amend Claim 4 to recite “…a type of impurity.”
Claim 5 recites the limitation “...said impurity” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim because Claim 1 from which it depends sets for impurities, not an impurity. Applicant is advised to amend Claim 5 to recite “…said impurities.”
Claim 6 recites the limitation “…the electric field” in line 1. There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend Claim 6 to recite “…an electric field.”
Claim 7 recites the limitation “…the step of using a variable voltage waveform…” in lines 1-2. Applicant is advised to amend Claim 7 to recite “…a step of using a variable voltage waveform…”
Claim 8 recites the limitation “…the monitored impurity levels” in line 2. Applicant is advised to amend Claim 8 to recite “…monitored impurity levels.”
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 19
Claims 2, 3, and 19 recite the limitation “…into the interior of the hollow nanotubes.” Claims 2, 3, and 19 are indefinite because it is unclear if Applicant is referring to the same interior or a different interior from the interior set forth in independent Claims 1 and 18. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fissell et al. (Fissell) US 2009/0131858 A1 in view of Ajayan et al.(Ajayan) US 2006/0073089 A1.
Regarding Claim 1, Fissell discloses (fig. 5; [Abstract], [0018]-[0019] and [0161]-[0163]) a method for removing impurities from a fluid, comprising the steps of:
providing at least one nanotube array (201,202) formed from one or more hollow nanotubes  ([0003] discloses the use of nanoporous membranes (201,202),  and [0083] discloses that the pores in conventional polymeric membranes tend to be roughly cylindrical, having a round orifice terminating a larger channel ; according to the merriamwebster dictionary, a tube is defined as a hollow cylinder (http://www.merriamwebster.com/dictionary/tube), therefore, Fissell discloses a nanoporous membrane formed with hollow cylinders, hence  hollow nanotubes), 
providing an enclosure (housing 10) surrounding the at least one nanotube array (201,202) through which the fluid to be purified may flow in a fluid path exterior to the interiors of said one or more 
passing said fluid to be purified through said enclosure along said fluid path [0018]; and 
collecting said impurities that pass into the interiors of said one or more nanotubes to remove said impurities from said fluid ([0163]: “Through this means, as well as others not specified herein, a patient’s bloodstream may be filtered and processed to remove solutes, toxins, electrolytes, and water while preserving circulating volume, small peptides, amino acids, and other molecules essential to homeostasis.”)
However, Fissell does not disclose nanotube walls having a plurality of pores dimensioned to allow said impurities to pass through said pores and into the interiors of said nanotubes.
Ajayan teaches ([Abstract]; [0045]) a method of making  hollow nanotubes including nanotube walls having a plurality of pores dimensioned to allow said impurities to pass through said pores and into the interiors of said nanotubes ([0045] teaches: “[T]he filter may be used in a method of filtering any suitable medium, such as a liquid biological medium, which comprises passing the medium through the carbon nanotube foam filter.”) The advantage of this method is to form a monolithic carbon nanotube foam.
It would have been obvious to one having ordinary skill in  the art at the time of the invention to modify the nanoporous membrane of Fissell by structuring it as a carbon nanotube assembly including an array of nanotubes as claimed, as taught by Ajayan, as it is a mere substitution of one known functionally-equivalent nanoporous filter for another.

Regarding Claim 2, Fissell discloses (fig. 5; [0085] and [0161]-[0163])  a step of generating an electric field in the vicinity of the one or more hollow nanotubes, ([0085] discloses: “…the membrane said electric field being oriented to assist in transporting impurities in the fluid path through the plurality of pores in the nanotube walls and into the interior of the hollow nanotubes ([0014] discloses: “…electric fields function to effect restriction of size and electrostatic charge of solutes that may be passed through such pores.”)

Regarding Claim 3, Fissell discloses ([0008] and [0024])  a step of providing at least one sensor to monitor the impurities that are transported into the interior of said nanotubes ([0008] discloses: “…the membranes are associated with sensors configured to monitor, for example, filtration parameters”; [0024] discloses: “…said sensor configure to detect an analyte (e.g., glucose, a pathogen, a portion of a pathogen…))

Regarding Claim 4, Fissell discloses ([0024] and  [0136]) at least one sensor monitors the type of impurity ([0024] discloses: “…said sensor configure to detect an analyte (e.g., glucose, a pathogen, a portion of a pathogen…)) and ([0136] discloses: “[T]he device may be used to detect any desired analyte […] the analyte is a pathogen or a molecule or molecular complex associated with the presence of a pathogen in a sample.”)

Regarding Claim 5, Fissell discloses ([0024] and [0137]) a sensor that monitors the amount of said impurity ([0137] discloses: “[I]n some embodiments, the diagnostic devices are applied on or in a subject for monitoring the presence of or amount of an analyte of interest.”)

Regarding Claim 6, Fissell discloses [0137] a step of regulating the electric field based on analyzing information obtained from the at least one sensor ([0137] discloses: “…electrolyte sensor monitors (e.g., at one or more time points or continuously) blood analyte levels.  A processor associated with the device reports this information to the subject […], the processor triggers, where appropriate, release of a drug or other substance (e.g., insulin) based on the measured concentration so as to alter the physiology of the subject appropriately.”) The Examiner submits that the limitation “ a step of regulating the electric field” is met because the processor is able to trigger a response based on information reported by the sensor.

Regarding Claim 7, Fissell discloses [0131] a step of regulating comprises the step of using a variable voltage waveform to adjust the electric field ([0131] discloses: “[T]he membrane is kept free of debris either by […] by removing accumulated debris, as for example by administering intermittent electrical current or pulses of current…”; the Examiner submits that an intermittent electrical current would require a variable voltage waveform to adjust the electric field.)

Regarding Claim 8, Fissell discloses [0137] a step of adjusting the electric field in accordance with the monitored impurity levels ([0137] discloses: “…electrolyte sensor monitors (e.g., at one or more time points or continuously) blood analyte levels.  A processor associated with the device reports this information to the subject […], the processor triggers, where appropriate, release of a drug or other substance (e.g., insulin) based on the measured concentration so as to alter the physiology of the subject appropriately.”) The Examiner submits that the limitation “ a step of adjusting the electric field” is met because the processor is able to trigger a response based on information on analyte levels reported by the sensor.

Regarding Claim 9, Fissell discloses [0137] a step of adjusting is performed under microprocessor control ([0137] discloses: “…electrolyte sensor monitors (e.g., at one or more time points or continuously) blood analyte levels.  A processor associated with the device reports this information to the subject […], the processor triggers, where appropriate, release of a drug or other substance (e.g., insulin) based on the measured concentration so as to alter the physiology of the subject appropriately.”)

Regarding Claim 10, Fissell discloses ([0008] and [0023]) a step of dimensioning the plurality of pores so as to selectively pass only specific impurities into the interiors of said one or more nanotubes ([0008] discloses: “…the present invention provides nanoporous membranes having pores for generating in vitro and in vivo ultrafiltrate, devices and bioartificial organs…”; [0023] discloses: “[T]he present invention also provides an implantable ultrafiltration device comprising: a membrane comprising micromachined pores configured to permit ultrafiltration of blood under systolic blood pressure…”)

Regarding Claim 11, Fissell discloses ([0126] and [0023]) that the fluid is a bodily fluid ([0023] discloses: “[T]he present invention also provides an implantable ultrafiltration device comprising: a membrane comprising micromachined pores configured to permit ultrafiltration of blood under systolic blood pressure…”; [0126] discloses: “[F]luids that can be filtered include but are not limited to biological fluids, including blood and plasma.”)

Regarding Claim 12, Fissell discloses ([0126] and [0023]) that the fluid is blood.

Regarding Claim 13, Fissell discloses [0129] the plurality of pores are dimensioned to not pass red blood cells ([0129] discloses: “…nanoporous membranes with slit pores and a PEG surface coating reproduce the filtration functions of the native kidney”, and [0094] discloses: “…it is contemplated that such pores permit size selective exclusion of undesired molecules within specific size restrictions.”) Since the nanoporous membranes reproduce normal kidney function, the pores must be dimensioned to not pass red blood cells.

Regarding Claim 14, Fissell discloses [0103] a step of attaching specific functional groups to the one or more nanotubes ([0103] discloses: “…the membrane further comprises at least one surface treatment or modification […] the surface treatment or modification promotes attachment of specific animal cells to the membrane, promotes attachment of desirable proteins, inhibits undesirable protein deposition on the membrane […] treatments or modifications may include but are not limited to patterned or unpatterned adsorption or covalent linkage to the membrane surface of RGD peptide moieties, integrins, fibronectin, laminin, collagens, oligosaccharides, or polyethylene glycol moieties.)

Regarding Claim 15, Fissell discloses [0103] a step of attaching one or more anticoagulants to one or more surfaces that contact the bodily fluid ([0103] discloses: “…the surface treatment or modification […] inhibits blood coagulation on or in the vicinity of the membrane.)

Regarding Claim 16, Fissell discloses (fig. 5; [0161] and [0163]) steps of collecting the impurities transported into the interiors of the one or more nanotubes to form a separate waste stream (604) and connecting said waste stream to a body's ureter for excretion ([0161] discloses: “[T]his example demonstrates how nanofabricated nanoporous membranes may be used to form a bioartificial ultrafiltrate which has been processed by the second membrane but has not been reabsorbed is carried away from chamber 704 via an outlet 604 and is then carried to a reservoir or to the patient's urinary bladder…”)

Regarding Claim 17, Fissell discloses (fig. 5; [0161]) a step of recirculating the remaining blood so it again traverses the fluid path in said enclosure ([0161] discloses: “[B]lood or body fluids exiting orifice 602 is returned to the patient via a cannula...”)

Regarding Claim 18, Fissell discloses (fig. 5; [Abstract], [0018]-[0019] and [0161]-[0163]) a method for removing impurities from blood, comprising the steps of:
providing at least one nanotube array (201,202) formed from one or more hollow nanotubes  ([0003] discloses the use of nanoporous membranes (201,202),  and [0083] discloses that the pores in conventional polymeric membranes tend to be roughly cylindrical, having a round orifice terminating a larger channel ; according to the merriamwebster dictionary, a tube is defined as a hollow cylinder (http://www.merriamwebster.com/dictionary/tube), therefore, Fissell discloses a nanoporous membrane formed with hollow cylinders, hence hollow nanotubes),
providing an enclosure (housing 10) surrounding the at least one nanotube array (201,202) through which the blood to be purified may flow in a fluid path exterior to the interiors of said nanotubes ([0163] discloses: “[T]he ultrafiltrate which has been processed by the second membrane but has not been reabsorbed is carried away from chamber 704 via an outlet 604 and is then carried to a reservoir or to the patient's urinary bladder…”); 
passing said fluid to be purified through said enclosure along said fluid path [0018]; and
collecting said impurities that pass into the interiors of said one or more nanotubes into a waste stream for removal ([0163]: “Through this means, as well as others not specified herein, a patient’s 
However, Fissell does not disclose hollow nanotubes including nanotube walls having a plurality of pores dimensioned to allow said impurities, but not desirable constituents of said blood, to pass through said pores and into the interiors of said nanotubes.
Ajayan teaches ([Abstract]; [0045]) a method of making  hollow nanotubes including nanotube walls having a plurality of pores dimensioned to allow said impurities but not desirable constituents of said blood, to pass through said pores and into the interiors of said nanotubes ([0045] teaches: “[T]he filter may be used in a method of filtering any suitable medium, such as a liquid biological medium, which comprises passing the medium through the carbon nanotube foam filter.”) The advantage of this method is to form a monolithic carbon nanotube foam.
It would have been obvious to one having ordinary skill in  the art at the time of the invention to modify the nanoporous membrane of Fissell by structuring it as a carbon nanotube assembly including an array of nanotubes as claimed, as taught by Ajayan, as it is a mere substitution of one known functionally-equivalent nanoporous filter for another.

Regarding Claim 19, Fissell discloses ([0085] and [0014])  a step of generating an electric field in the vicinity of the one or more hollow nanotubes, ([0085] discloses: “…the membrane further comprises at least one electric field generator, such that an electric field is produced in or around at least one pore; examples of electric field generators include but are not limited to electrodes…”), said electric field being oriented to assist in transporting impurities through the plurality of pores in the nanotube walls and into the interior of the one or more hollow nanotubes ([0014] discloses: 

Regarding Claim 20, Fissell discloses steps of monitoring the impurities transported through the plurality of pores in the nanotube walls ([0024] discloses: “…said sensor configure to detect an analyte (e.g., glucose, a pathogen, a portion of a pathogen…)) and adjusting said electric field based on said monitoring step ([0137] discloses: “…electrolyte sensor monitors […] blood analyte levels.  A processor associated with the device reports this information to the subject […], the processor triggers, where appropriate, release of a drug or other substance (e.g., insulin) based on the measured concentration so as to alter the physiology of the subject appropriately.”) The Examiner submits that the limitation “a step of adjusting the electric field” is met because the processor is able to trigger a response based on information reported by the sensor.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Suh et al. (US 20110247937 A1) discloses a method of removing impurities from a fluid comprising providing at least one nanotube array made of hollow nanotubes, including nanotube walls having a plurality of pores dimensioned to allow the impurities to pass through the pores, and an enclosure  surrounding the nanotube array. The method uses electrodes coupled to the enclosure to generate an electric field to drives the impurities of the fluid through the pores of the nanotubes.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774